Case 2:19-bk-52861      Doc 11   Filed 05/10/19 Entered 05/10/19 12:46:05      Desc Main
                                 Document     Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION AT COLUMBUS

In re                                        )   Chapter 7
                                             )
JOSE R. VILLAVICENCIO                        )   Case No. 19-52861
                                             )
              Debtor.                        )   Judge Hoffman
                                         )

                              NOTICE OF APPEARANCE

        The United States Trustee hereby gives notice of his appearance in this above-
captioned matter. Please forward all pleadings, motions, notices, correspondence, ECF
filings, and e-mails to the United States Trustee, as follows:


                            Pamela Arndt
                            Attorney for the United States Trustee
                            170 North High Street, Suite 200
                            Columbus, OH 43215
                            Telephone: (614) 469-7411 ext. 228
                            Facsimile: (614) 469-7448
                            E-mail: Pamela.D.Arndt@usdoj.gov

Dated: May 10, 2019                Daniel M. McDermott
                                   United States Trustee
                                   Region 9

                                   By:    /s/ Pamela Arndt
                                          Pamela Arndt (0068230)
                                          Attorney for the United States Trustee
                                          170 North High Street, Suite 200
                                          Columbus, OH 43215
                                          Telephone: (614) 469-7411 ext. 228
                                          Facsimile: (614) 469-7448
                                          E-mail: Pamela.D.Arndt@usdoj.gov
Case 2:19-bk-52861      Doc 11   Filed 05/10/19 Entered 05/10/19 12:46:05     Desc Main
                                 Document     Page 2 of 2


                            CERTIFICATE OF SERVICE

       I hereby certify that on or about May 10, 2019, a copy of the foregoing NOTICE
OF APPEARANCE was served (i) electronically on the date of filing through the court’s
ECF System on all ECF participants registered in this case at the email address
registered with the court and (ii) on the following by ordinary U.S. Mail addressed to:

Jose R. Villavicencio
P.O. Box 32185
Columbus, OH 43232

Matthew J. Thompson
Nobile & Thompson Co., L.P.A.
4876 Cemetery Road
Hilliard, OH 43026
                                               By: /s/ Pamela Arndt
                                               Pamela Arndt
